DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

			     		     Allowable
3.      Claims 11-19 are allowable since the prior art of record fails to reasonably disclose the second and third checks when taking the claim as a whole.

         Claims 31-35 are allowable since the prior art of record fails to reasonably disclose the transferring the digital content element back to the first storage location upon completed use when taking the claim as a whole.

				    Response to Arguments
4.     Applicant’s arguments filed 1/27/2021 have been fully considered.
        With respect to claims 11-19, the claims are allowed as indicated above.
        With respect to claims 20-24, the claims are allowed as indicated above.   

         The Examiner respectfully disagrees. As disclosed below, Angiolillo teaches of wherein the first and second portions of the application operate in conjunction to provide the first and the second computerized client devices with the control of the one or more operations of the cloud-based storage apparatus (See Fig.9 (a) and Fig.9 (b) [0050]-[0058] which discloses of the one or more user interfaces to permit a user to configure, control and view shared folder through network interface 1608 where the modules including java or html may be partially downloaded to a subscribers network terminal and may also include allowing and retrieval/sending of authentication information. Moreover, it is disclosed that the multiple client devices can be of a household for controlling server/provider shared folder and for permissions for operating the service/server provider operations, thereby using the first and second portions of the application operating on the client devices and the service provider/server in conjunction to be able to access and permit the user interface and to adjust, control, and access shared content). 
         For the reasons stated above and detailed below, the rejections are maintained.

Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.      Claims 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shrum, JR, et al., US 2012/0131629 in view of Angiolillo et al., US 2014/0215509.
       Regarding claim 25, Shrum teaches of a computerized network apparatus for providing digital content to a plurality of computerized client devices associated with a content delivery network, the computerized network apparatus (See [0049] and [0083] providing the recorded content to multiple/new users; Fig.1, 155, 105) comprising: 
      an application operative to execute on one or more of the plurality of computerized client devices and configured to enable access to digital content (See [0049], [0083]; Fig.1, 105 multiple users and multiple processing components for accessing the digital content; Fig.1m 146 and 148, and 150 which discloses of multiple applications on the client devices to enable access to the digital content); and 
      server apparatus (See Fig.1, 110 and 115) comprising:
      a digital processor apparatus (See Fig.1, 152 and 154); and
      a network interface apparatus in data communication with the processor apparatus (See Fig.1, 154, 156, 158, and 166); and

        receive, via the network interface apparatus, data relating to one or more requests to record a digital content element, the data issued by a first computerized client device in data communication with the content delivery network (See analysis of claim 11; [0061]-[0065], [0081]-[0085]; Fig.1, 166, 156, 158, and 162); 
       cause, based at least on the received data, the digital content element to be stored at one or more network storage locations within a virtual control boundary associated with the first computerized client device or a user thereof (See analysis of claim 11; [0061]-[0065], [0081]-[0085]); 
        enable, via the application, access to the digital content element within the one or more network storage locations by the second computerized client device (See [0049], [0083]; Fig.1, 105 multiple users and multiple processing components for accessing the digital content; Fig.1, 146 and 148, and 150 which discloses of multiple applications on the client devices to enable access to the digital content); and
        wherein the enablement of the access comprises enablement, via the application, of content sharing between the first and second computerized client devices, at least a first portion of the application operative to execute on at least the computerized network apparatus, and configured to control one or more operations of a cloud based storage 
         Shrum is silent with respect to causing association of the virtual control boundary with a second computerized client device and wherein the first and second portions of the application operate in conjunction to provide the first and the second computerized 
        However, in the same field of endeavor, Angiolillo teaches of causing association of the virtual control boundary with a second computerized client device (See [0054]-[0061] and [0073]-[0075] which discloses user id/credentials associated with a set top box/second subscriber device to see if the device is authorized within the control boundary); and wherein the first and second portions of the application operate in conjunction to provide the first and the second computerized client devices with the control of the one or more operations of the cloud-based storage apparatus (See Fig.9 (a) and Fig.9 (b) [0050]-[0058] which discloses of the one or more user interfaces to permit a user to configure, control and view shared folder through network interface 1608 where the modules including java or html may be partially downloaded to a subscribers network terminal and may also include allowing and retrieval/sending of authentication information. Moreover, it is disclosed that the multiple client devices can be of a household for controlling server/provider shared folder and for permissions for operating the service/server provider operations, thereby using the first and second portions of the application operating on the client devices and the service provider/server in conjunction to be able to access and permit the user interface and to adjust, control, and access shared content). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shrum to have incorporated the teachings of Angiolillo for the mere benefit of being able link multiple 
        Regarding claim 27, the combination teaches the computerized network apparatus of claim 25, wherein the first and the second computerized client devices are each associated with the virtual control boundary are associated with unrelated subscriber accounts of the content delivery network (See Angiolillo, [0054]-[0061] and [0073]-[0075] which discloses different subscriber accounts from different set top boxes; Shrum, [0048]-[0049], [0064] and [0083]). 
      Regarding claim 28, the combination teaches the computerized network apparatus of claim 25, wherein the virtual control boundary enables virtual possession based access to the digital content element (See analysis of claim 25; Shrum, [0066]-[0068]; Angiolillo, [0075]). 
      Regarding claim 29, the combination teaches the computerized network apparatus of claim 25, wherein the plurality of instructions are further configured to, when executed, by the digital processor apparatus: cause association of the virtual control boundary with a third computerized client device (See Shrum, [0041], [0047], [0049], [0054], [0083]-[0085]; Angiolillo, [0054]-[0061] and [0073]-[0075]; Fig.1, 106 and [0027]); and wherein the virtual control boundary enables access with one or more restrictions to the digital content element for the third computerized client device (See analysis of claim 25; Angiolillo, fig.1, 106, [0075]). 
. 
7.      Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shrum, JR, et al., US 2012/0131629 in view of Angiolillo et al., US 2014/0215509, and in further view of Lemus et al., US 2015/0350701.
       Regarding claim 26, the combination of Shrum and Angiolillo teaches the computerized network apparatus of claim 25. The combination is silent with respect to wherein the digital content element comprises copyright-protected content. 
       However, in the same field of endeavor, Lemus teaches of the digital content element comprising copy-righted content (See [0003], [0013]-[0014], and [0018]). 
        It have been obvious before the effective filing date of the claimed invention to have incorporated into the teachings of Shrum and Angiolillo to have incorporated the teachings of Lemus for the mere benefit of protecting content producers from piracy. 
Conclusion
8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov